                   IN THE UNITED STATES DISTRICT COURT FOR                      • •     --'n jiV.
                         THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION
                                                                                            p;i 2: 146

THE LINCOLN        NATIONAL LIFE
INSURANCE COMPANY,                                                          .J.DicT. CFGA,

        Plaintiff,

V.                                                   CASE NO. CV418-063


CAROLYN R. RIVON, and CARETHA
WILLIAMS,

        Defendants.




                                          ORDER


      Before the Court is the Notice of Relinquishment of Claim

and Joint Stipulation of Dismissal. (Doc. 27.) In this Notice,

Defendant Rivon relinquishes and dismisses all claims she has to

the interpled funds that were deposited into the registry of the

Court. (Id. at 1.) Defendant Williams requests that, as a result

of   the    dismissal       of    Defendant     Rivon's    claims, the      Court           order

the funds being held in the registry of the court be disbursed

to her counsel and that this action be dismissed with prejudice

pursuant     to     Federal       Rule    of    Civil    Procedure     41(a)(1)(A)(ii).

(Id.)

      In accordance with the agreement of the parties, the Clerk

of   Court    is    DIRECTED        to    disburse      the   interpleader            funds     to

Defendant         Caretha        Williams'      counsel.      As    requested          by     the

parties, this        action        is DISMISSED         WITH PREJUDICE.         Each        party

shall      bear    its   own      costs   and    attorneys'        fees.   As    a     result,
